                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


JARED M. WILLIAMS, ET AL.                         :           DOCKET NO. 2:17-cv-1120 (Lead)
                                                              2:18-821 (Member)
VERSUS                                            :           UNASSIGNED DISTRICT JUDGE

AGUSTIN FENTANES, ET AL.                          :           MAGISTRATE JUDGE KAY


                                           JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 38] of the Magistrate Judge

previously filed herein and after an independent review of the record, a de novo determination of

the issues, and consideration of the objections filed herein, and having determined that the findings

are correct under applicable law;

       IT IS ORDERED that the Motion for Partial Summary Judgment [doc. 27] be DENIED.

       THUS DONE AND SIGNED in Chambers this 7th day of May, 2019.
